Citation Nr: 1219730	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-09 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and pastor




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active duty service from August 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In her March 2008 substantive appeal, the Veteran requested a hearing before the Board at the RO (Travel Board). The Veteran was afforded a hearing before RO personnel at the RO in May 2009.  In May 2010, the Veteran canceled the Board hearing.  38 C.F.R. § 20.702(e).  

In May 2011, the Board granted entitlement to service connection for left and right knee disabilities and for migraines, and denied service connection for a bilateral ankle disability, a low back disability, and right and left hip disabilities.  In addition, the Board remanded the issues of entitlement to service connection for a bilateral foot disability and for a psychiatric disability, to include PTSD.

At her hearing the Veteran raised a claim for service connection for a neck disability.  This issue is referred to the RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In accordance with the Board's May 2011 remand, the Veteran was afforded a VA foot examination in September 2011.  The examiner acknowledged that the record contained X-rays that had reflected arthritis of the Veteran's first MTP joints.  X-rays provided in conjunction with the examination; however, reportedly did not reveal arthritis.  

The examiner did not clarify whether the Veteran had current arthritis related to injury in service.  In addition, the examination report appears to be incomplete.  The rationale stops abruptly in mid-sentence.  The available rationale does not discuss the history reported by the Veteran.  It provides a rationale for finding that hallux valgus was not incurred during the Veteran's attendance at jump school, but does not say whether the disability is related to any other injury in service.

The Veteran contends that she has PTSD as the result of two in-service sexual assaults, occurring in April 1992 and August 1994.  The record also reflects that the Veteran reported post-service incidents of sexual assault/harassment at her workplace.

The Veteran was provided with a VA PTSD examination in October 2011, and an addendum was provided in March 2012.  The examiner concluded that the Veteran's current PTSD was due to her post-service sexual harassment/assault instead of the in-service incidents.  The examiner referred to examination reports associated with the 2000 Social Security Administration decision, in which the Veteran reported that her symptoms began in 1999, after the post-service work-related incidents.  The examiner noted that the Veteran had provided varying reports of her stressors depending upon the venue.  She had not reported the in-service assaults when she applied for SSA benefits, and on the current VA examination made no mention of the post service attacks.  Finally, the examiner based her opinion that the Veteran's PTSD is related to her post-service sexual harassment/assault, in part, on the fact that the Veteran did not report the post-service events at the time of the current VA examination.  

The examiner found that the Veteran's symptoms began after the 1999 incident and concluded that there were no changes in the Veteran's behavior after 1992; however, the examiner did not comment on the Veteran contentions that her work began to suffer after 1992, and that she has panic attacks when she drives past the location of the 1992 incident.  In addition, the Veteran's mother has contended that the Veteran informed her at the time of the 1992 incident, and that, as the Veteran was upset by the incident, she called a local pastor and his wife to stay with her daughter the night of the incident.  The examiner should specifically comment on these contentions.  

The available personnel records consist only of the Veteran's Form DD214 and three pages reflecting her transfer to the Reserve Officers' Training Corps (ROTC) program in 1995.  As the VA examiner based her opinion in part on the service department records, and the Veteran has contended that her work performance suffered after the initial 1992 assault, it is necessary to clarify whether there are additional personnel records.  

In addition, the record contains consistent diagnoses of major depressive disorder.  The VA examiner indicated, at one point in the examination report, that the Veteran did not have a diagnosed psychiatric disorder other than PTSD; however, at the end of the report, the examiner noted "other mental health issues such as anxiety and depression" but did not clarify whether these were additional diagnoses, separate from PTSD.  The record reflects that in May 2009 a private physician found that the Veteran had depression as a result of a concussion, and another private physician in May 2010 found that the Veteran's migraines added to her depression.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, including ratings and evaluations of her service.

Efforts to obtain records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.  38 C.F.R. § 3.159 (2011).

2.  The Veteran's claims file should be returned to the VA examiner who conducted the September 2011 examination, to review the record. 

The examiner should provide an opinion as to whether the Veteran has had arthritis in her first MTP joints at any time since September 2005, and, if so, whether it is at least as likely as not (50 percent probability or more) that is related to a disease or injury in service.  

The examiner should note the Veteran's reports of strenuous activity during service, including parachute jumps and recent medical findings as well as the 2000 report of no orthopedic disability.

The examiner should also provide an opinion as to whether the current hallux valgus is at least as likely as not the result of any disease or injury in service.

The examiner must provide a rationale for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for foot symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  The examiner should presume that the Veteran's reports of injuries in service are accurate.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  After ensuring that all available personnel records are associated with the claims record, return the Veteran's claims file and any relevant records in Virtual VA, to the VA examiner who provided the October 2011 PTSD examination, for clarification.

The examiner should specify whether there is any evidence of a change of behavior following either the April 1992 or August 1994 incident.  

The examiner should specifically comment on the Veteran contentions that her work began to suffer after the April 1992 incident, that she has panic attacks when she drives past the location of the 1992 incident, and her mother's report that the Veteran informed her at the time of the 1992 incident, and that, as the Veteran was upset by the incident, she called a local pastor and his wife to stay with her daughter that night.   

Finally, the examiner should note the additional diagnoses of major depressive disorder in the claims file and determine whether the Veteran has any additional psychiatric disorders, separate from PTSD.  
For each identified DSM-IV Axis I diagnosis, the examiner should state whether it is at least as likely as not (50 percent probability or more) related to an in-service stressor.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorders, including her depression, was either caused or aggravated (made worse) by the Veteran's head injury in service and the resulting service-connected migraines.

The examiner should note the May 2009 and May 2010 opinion by the private physicians who found that the Veteran's depression was a result of or made worse by the Veteran's in-service head injury and resulting migraines, and provide Veteran's migraines added to her depression.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


